Loretta H. Rush, Chief Justice of Indiana
Pursuant to Indiana Admission and Discipline Rule 23 (12.1)(b), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below.
Stipulated Facts: "Client" hired Respondent to handle an appeal to the U.S. Department of Health and Human Services and paid Respondent a partial retainer of $2,000. Respondent missed the deadline for filing an appeal, and thereafter filed an untimely appeal in which he also failed to provide proof of service to the U.S. Department of Health and Human Services. Respondent failed to respond to Client's numerous inquiries about her case. Client then hired another attorney to handle the appeal. Although that attorney cured the proof-of-service issue, the appeal nonetheless was dismissed as untimely. Respondent apologized for his error and refunded the $2,000 partial retainer to Client.
Violations: The parties agree that Respondent violated Indiana Professional Conduct Rule 1.3, which requires an attorney to act with reasonable diligence and promptness in representing a client, and *1173Rule 1.4(a)(3), which requires an attorney to keep a client reasonably informed about the status of a matter.
Discipline: The parties propose the appropriate discipline is a public reprimand. The Court, having considered the submissions of the parties, now approves the agreed discipline and imposes a public reprimand for Respondent's misconduct.
The costs of this proceeding are assessed against Respondent.
All Justices concur.